DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory of the device under test [claim 8] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 5, line 2, change “instrumnet 404” to --instrument 404-- . Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 7, change “a device under test” to --the device under test--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10 and 19, the claim states: “a second frequency range”. The specification does not in full, clear and concise presented what is the second frequency range for carrying out the invention. For examination purposes, the examiner is not given patentable weight to the limitation “a second frequency range”. Since claims 2-9 depend from claim 1, claims 11-18 depend from claim 10 and claim 20 depends from claim 19, they also are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim does not particularly pointing out and distinctly claim what item is “receiving S-parameters for the device under test”, what item is “measuring an actual signal”, what item is “determining a desired signal” and what item is “determining the S-parameters”. Since claims 2-9 depend from claim 1, they also are rejected for the reason above.
Regarding claim 2, the claim does not particularly pointing out and distinctly claim what item is “determining a starting value for a first S-parameter”. Since claims 3-4 depend from claim 2, they also are rejected for the reason above. 
Regarding claim 6, the claim does not particularly pointing out and distinctly claim what item is “resampling each of the actual signal and the desired signal” and what is “converting the resampled actual signal”. Since claim 7 depends from claim 6, it also is rejected for the above reason.
Regarding claim 7, the claim does not particularly pointing out and distinctly claim what item is “adjusting a group delay of the converted resampled actual signal”.
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a step generator, a test and measurement instrument and one or more processors are not in a structural cooperative relationship with one another. Since claims 11-18 depend from claim 10, they also are rejected for the above reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pickerd et al (US Pub No 2015/0084656).

    PNG
    media_image1.png
    291
    503
    media_image1.png
    Greyscale

Regarding claim 1,  Pickerd et al disclose [see Fig. 4 above] a method for determining scattering parameters, S-parameters,[shown in the prior art as S-parameters] for a device under test (DUT 114) for a first frequency range [more than zero at all frequencies as shown in paragraph [0051]], comprising: receiving S-parameters for the device under test (114) for a second frequency range, the second frequency range is greater than the first frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph]; measuring [via test and measurement instrument 100] an actual signal of the device under test (114); determining [via test fixture 198 probes 102 and 104 and test and measurement instrument 100] a desired signal of the device under test (114); and determining [via processor located in test and measurement instrument 100] the S-parameters for the device under test (114) for the first frequency range based on the S-parameters for the second frequency range, the actual signal of the device under test (114), and the desired signal of the device under test (114). Although the prior art does not specifically disclose the claimed determining the S-parameters for the device under test for the first frequency range based on the S-parameters for the second frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 2, Pickerd et al inherently disclose determining [via processor of test and measurement instrument 100] a starting value for a first S-parameter (S-parameter) for the first frequency range based on the received S-parameters for the second frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph]; and determining the S-parameters for the device under test (114) for the first frequency range based on the starting value. Although the prior art does not specifically disclose the claimed determining a starting value for a first S-parameter for the first frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 3, Pickerd et al inherently disclose wherein determining the S-parameters (S-parameter) for the device under test (114) for the first frequency range includes iteratively determining for a number of passes the first S-parameter and a second S-parameter for the first frequency range until a predetermined number of passes are completed. Although the prior art does not specifically disclose the claimed determining the S-parameters for the device under test for the first frequency range based on the S-parameters for the second frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended. Although the prior art does not specifically disclose the claimed determining the S-parameters for the device under test, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 4, Pickerd et al inherently disclose wherein during a first pass the second S-parameter (S-parameter) is determined [via processor in the test and measurement instrument 100] using the starting value for the first S-parameter, during each subsequent even numbered pass the first S-parameter is determined using an updated second S-parameter that was determined during the previous odd numbered pass, and during each subsequent odd number pass the second S-parameter is determined using an updated first S-parameter that was determined during the previous even numbered pass. Although the prior art does not specifically disclose the claimed determining a first S-parameter for the device under test, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 5, Pickerd et al inherently disclose wherein determining [via processor inside the test and measurement instrument] the S-parameters (S-parameter) for the device under test (114) for the first frequency range includes determining differential S-parameters for the device under test (114) for the first frequency range and converting the differential S-parameters to single ended S-parameters. Although the prior art does not specifically disclose the claimed determining a starting value for a first S-parameter for the first frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 6, Pickerd et al inherently disclose resampling [via processor inside the test and measurement instrument 100] each of the actual signal and the desired signal to match a record length; and converting [via processor inside the test and measurement instrument 100] the resampled actual signal and the resampled desired signal to a frequency domain. Although the prior art does not specifically disclose the claimed resampling each of the actual signal and the desired signal, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 9, Pickerd et al disclose wherein the first frequency range is between zero hertz and 25 megahertz [more than zero at all frequencies as shown in paragraph [0051]].
Regarding claim 10, Pickerd et al disclose [see Fig. 4 above] a test and measurement system, comprising: a step generator (signal generator 106) [see also paragraph [0018], line 6] configured to generate a step signal [not shown]; a test and measurement instrument (test and measurement instrument 100) configured to measure an actual response of a device under test (DUT 114) based on the step signal; and inherently one or more processors [not shown but see paragraph [0015] and Abstract] configured to: determine a desired signal of the device under test (114), and determine scattering parameters, S-parameters, (S-parameters) for the device under test for a first frequency range [more than zero at all frequencies as shown in paragraph [0051]] based on received S-parameters for the device under test (114) for a second frequency range, greater than the first frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph], the actual response of the device under test (114), and the desired signal of the device under test (114). Although the prior art does not specifically disclose the claimed determining the S-parameters for the device under test for the first frequency range based on the S-parameters for the second frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 11, Pickerd et al disclose one or more processors (inside item 100) inherently determining a starting value for a first S-parameter (S-parameter) for the first frequency range based on the received S-parameters for the second frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph]; and determining the S-parameters for the device under test (114) for the first frequency range based on the starting value. Although the prior art does not specifically disclose the claimed invention above, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 12, Pickerd et al disclose one or more processors (inside item 100) inherently wherein determining the S-parameters for the device under test (114) for the first frequency range includes iteratively determining the first S-parameter and a second S-parameter for the first frequency range until a predetermined threshold is met. Although the prior art does not specifically disclose the claimed invention above, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 13, Pickerd et al disclose one or more processors (inside item 100) inherently wherein during a first iteration the second S-parameter is determined using the starting value for the first S-parameter, during each subsequent even numbered iteration the first S-parameter is determined using an updated second S-parameter that was determined during the previous odd numbered iteration, and during each subsequent odd number iteration the second S-parameter is determined using an updated first S-parameter that was determined during the previous even numbered iteration. Although the prior art does not specifically disclose the claimed invention above, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 14, Pickerd et al inherently disclose wherein one or more processors [inside the test and measurement instrument] determining the S-parameters (S-parameter) for the device under test (114) for the first frequency range includes determining differential S-parameters for the device under test (114) for the first frequency range and converting the differential S-parameters to single ended S-parameters. Although the prior art does not specifically disclose the claimed invention above, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 15, Pickerd et al inherently disclose one or more processors [inside the test and measurement instrument 100] resampling each of the actual signal and the desired signal to match a record length; and converting [via processor inside the test and measurement instrument 100] the resampled actual signal and the resampled desired signal to a frequency domain. Although the prior art does not specifically disclose the claimed invention above, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 17, Pickerd et al disclose wherein the device under test (114) is a high impedance active probe.
Regarding claim 18, Pickerd et al disclose wherein the first frequency range is between zero hertz and 25 megahertz [more than zero at all frequencies as shown in paragraph [0051]].
Regarding claim 19, Pickerd et al disclose one or more computer-readable storage media comprising instructions [see paragraph [0064] for details], which, when executed inherently by one or more processors [not shown] of a test and measurement instrument (test and measurement instrument 100) [not shown but see paragraph [0015] and Abstract], cause the test and measurement instrument (100) to: measure an actual step response signal of a device under test (DUT 114); determine a desired signal of the device under test (114), and determine scattering parameters, S-parameters, (S-parameters) for the device under test for a first frequency range [more than zero at all frequencies as shown in paragraph [0051]] based on received S-parameters for the device under test (114) for a second frequency range, greater than the first frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph], the actual response of the device under test (114), and the desired signal of the device under test (114). Although the prior art does not specifically disclose the claimed determining the S-parameters for the device under test for the first frequency range based on the S-parameters for the second frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Regarding claim 20, Pickerd et al disclose one or more computer-readable storage media wherein the instructions [see paragraph [0064] for details] further cause the test and measurement instrument (100) to: determining a starting value for a first S-parameter (S-parameter) for the first frequency range based on the received S-parameters for the second frequency range [see above regarding 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph]; and determining the S-parameters for the device under test (114) for the first frequency range based on the starting value. Although the prior art does not specifically disclose the claimed determining a starting value for a first S-parameter for the first frequency range, this feature is seen to be an inherent teaching of that device since a processor is disclosed and it is apparent that some type of determining the S-parameters for the device under test must be presented for the test and measurement system to function as intended.
Conclusion
Allowable Subject Matter
Claims 7-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 7 and 16, the primary reason for the allowance of the claims is due to adjusting a group delay of the converted resampled actual signal and the converted resampled desired signal to match a group delay of the device under test.
Regarding claim 8, the primary reason for the allowance of the claim is due to storing the S-parameters for the device under test for the first frequency range in a memory of the device under test.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (US Patent No. 10,862,717) - An apparatus configured to acquire S-parameters of a communications channel includes a physical interface configured to transmit and receive signals through a communications channel under test, a processor.
Beer (US Pub No. 2017/0016953) - The invention relates to an electronic measurement device and a method for operating the electronic measurement device.
Tan et al (US Pub No 2016/0018450) - A method for determining scattering parameters of a device under test using a real-time oscilloscope.
Pupalaikis et al (US Patent No. 8,706,433) - A method and apparatus are provided for calculating s-parameters of a device under test from step waveforms acquired by a time domain network analyzer.
Booman et al (US Pub No. 2012/0084036) - A signal acquisition probe stores compressed or compressed and filtered time domain data samples representing at least one of an impulse response or step response characterizing the signal acquisition probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858